CaseCase
     2:19-cv-05076-FB-SJB
          1:19-cv-05076 Document
                           Document
                                 1 Filed
                                    1 Filed
                                         09/06/19
                                            09/06/19
                                                   Page
                                                      Page
                                                        1 of15ofPageID
                                                                 13 PageID
                                                                       #: 1 #: 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NEW YORK
                              CIVIL DIVISION

ANGELA MENCIA-RIVERA, on behalf
of herself and all others similarly situated,

                       Plaintiff,

v.                                                  Case No. _________________

GC SERVICES LIMITED
PARTNERSHIP,

                       Defendant.

                                    NOTICE OF REMOVAL

       Defendant GC Services Limited Partnership (“GC Services”), by its undersigned

counsel, Emily Bab Kirsch, hereby provides notice pursuant to 28 U.S.C. §§ 1441(a) and

1446 of the removal of the above-captioned case from the Civil Court of the City of New

York, County of Suffolk, to the United States District Court for the Eastern District of New

York. As grounds for removal, GC Services states as follows:

                                            Background

       1.     On April 8, 2019, Plaintiff Angela Mencia-Rivera (“Plaintiff”) filed a

Summons with Notice in the Supreme Court of the State of New York, Suffolk County.

No Complaint was filed at this time. A true and correct copy of the Summons with Notice

is attached as Exhibit A.

       2.     No further action took place until August 6, 2019, when Plaintiff served the

Summons with Notice on the Secretary of State. A true and correct copy of the Secretary

of State letter is attached as Exhibit B.
CaseCase
     2:19-cv-05076-FB-SJB
          1:19-cv-05076 Document
                           Document
                                 1 Filed
                                    1 Filed
                                         09/06/19
                                            09/06/19
                                                   Page
                                                      Page
                                                        2 of25ofPageID
                                                                 13 PageID
                                                                       #: 2 #: 2



       3.     Plaintiff’s Summons with Notice alleges violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and, under 28 U.S.C. §

1441(a), is removable to this Court.

       4.     Defendant GC Services was served with the Summons with Notice by the

Secretary of State on August 26, 2019.

       5.     As of the date of the filing of this Notice of Removal, GC Services has not

been served with the Complaint nor has the Complaint been filed in state court.


                              Federal Question Jurisdiction

       6.     This Court has original jurisdiction under 28 U.S.C. § 1331 as Plaintiff

alleges violations of a claim or right arising under the laws of the United States.

       7.     Specifically, Plaintiff’s Summons with Notice alleges violations of the

FDCPA, 15 U.S.C. § 1692 et seq.

       8.     Therefore, this action is subject to removal pursuant to 28 U.S.C. §§ 1331

and 1441(a) at the request of GC Services because Plaintiff’s claims arise under the laws

of the United States.

                                           Venue

       9.     Under 28 U.S.C. § 1441(a), the United States District Court for the Eastern

District of New York is the proper venue for removal because this suit is pending in the

Supreme Court of the State of New York, Suffolk County, which lies within the Eastern

District of New York.



                                              2
CaseCase
     2:19-cv-05076-FB-SJB
          1:19-cv-05076 Document
                           Document
                                 1 Filed
                                    1 Filed
                                         09/06/19
                                            09/06/19
                                                   Page
                                                      Page
                                                        3 of35ofPageID
                                                                 13 PageID
                                                                       #: 3 #: 3



                                  Procedural Compliance

       10.     Removal of this action is timely. 28 U.S.C. § 1446(b) provides, “[t]he notice

of removal of a civil action or proceeding shall be filed within thirty days after the receipt

by the defendant, through service or otherwise, of a copy of the initial pleading setting forth

the claim for relief upon which such action or proceeding is based. . . .” This Notice of

Removal is being filed with the United States District Court for the Eastern District of New

York within thirty (30) days after GC Services was served with the Summons with Notice,

via the Secretary of State on August 6, 2019.

       11.     GC Services attaches to this Notice of Removal as Exhibit A, and

incorporates by reference, a copy of Plaintiff’s Summons with Notice. The Summons with

Notice is the only “process, pleadings or orders” obtained by GC Services in this action.

28 U.S.C. § 1446(a).

       12.     GC Services is serving contemporaneously with this filing a copy of this

Notice of Removal upon Plaintiff. GC Services will also file with the Clerk for the

Supreme Court of the State of New York, Suffolk County, a Notice of Filing of Notice of

Removal, as required by 28 U.S.C. § 1446(d).

       13.     By filing a Notice of Removal in this matter, GC Services does not waive its

right to object to service of process, the sufficiency of process, jurisdiction over the person,

or venue. No admission of fact, law, or liability is intended by this Notice, and GC Services

specifically reserves the right to assert any defenses and/or objections to which they may

be entitled.


                                               3
CaseCase
     2:19-cv-05076-FB-SJB
          1:19-cv-05076 Document
                           Document
                                 1 Filed
                                    1 Filed
                                         09/06/19
                                            09/06/19
                                                   Page
                                                      Page
                                                        4 of45ofPageID
                                                                 13 PageID
                                                                       #: 4 #: 4



       14.    Based upon the foregoing, this Court has jurisdiction over this matter

pursuant to 28 U.S.C. § 1331, and this action is properly removed to this Court.

       WHEREFORE, GC Services Limited Partnership hereby gives notice that the

above-captioned action, currently pending in the Supreme Court of the State of New York,

Suffolk County, is hereby removed to this Court. GC Services Limited Partnership

requests this Court order Plaintiff to replead, asserting specific causes of action, or, in the

alternative, to file his Complaint with this Court.


       Dated this 5th day of September, 2019.

                                                  Respectfully submitted,

                                                /s/ Emily Kirsch
                                               Emily Bab Kirsch
                                               KIRSCH & NIEHAUS
                                               150 East 58th Street, 22nd Floor
                                               New York, NY 10155
                                               Office: (212) 832-0170
                                               Main: (917) 744-2888
                                               Email: emily.kirsch@kirschniehaus.com

                                                  ATTORNEYS FOR DEFENDANT,
                                                  GC SERVICES LIMITED
                                                  PARTNERSHIP




                                              4
CaseCase
     2:19-cv-05076-FB-SJB
          1:19-cv-05076 Document
                           Document
                                 1 Filed
                                    1 Filed
                                         09/06/19
                                            09/06/19
                                                   Page
                                                      Page
                                                        5 of55ofPageID
                                                                 13 PageID
                                                                       #: 5 #: 5



                             CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, a true and correct copy of the foregoing
Notice of Removal was delivered via electronic filing on all counsel of record, and via first-
class mail, postage prepaid, upon the following:

       Mitchell L. Pashkin, Esq.
       775 Park Avenue, Suite 255
       Huntington, NY 11743
       Email: mpash@verizon.net

       ATTORNEY FOR PLAINTIFF


                                                        s/ Emily Bab Kirsch
                                                         Emily Bab Kirsch




                                              5
     Case
        Case
          2:19-cv-05076-FB-SJB
              1:19-cv-05076 Document
                               Document
                                     1-1 1Filed
                                             Filed
                                                09/06/19
                                                   09/06/19Page
                                                             Page
                                                                1 of
                                                                   65ofPageID
                                                                       13 PageID
                                                                              #: 6 #: 6



.4


        SUPREME COURT OF THE STATE OF NEW YORK
        COUNTY OF SUFFOLK

        ANGELA MENCIA-RI VERA,
        ON BEHALF OF HERSELF AND ALL OTHERS                                     INDEX NO. 606754/2019
        SIMILIARLY SITUATED,                                                    FILING DATE: 04/08/19

                                                Plaintiff,                      SUMMONS
               -against-                                                        WITH NOTICE

        GC SERVICES LIMITED PARTNERSHIP,                                        Plaintiff designates
                                                                                Suffolk County
                                                Defendant.                      as the place of trial

                                                                                The basis of the venue is
                                                                                Plaintiff's residence

        To the above named Defendant(s):

                You are hereby summoned to answer the complaint in this action and to serve a copy of your

        answer, or if the complaint is not served with the summons, to serve a notice of appearance, on the

        plaintiffs attorney within 20 days after the service of this summons, exclusive of the day of service

        (or within 30 days after the service is complete if the summons is not personally delivered to you

        'within the State of New York); and in case of your failure to appear or answer, judgment will be

        taken against you by default for the sum of $1,000 as regards Plaintiff individually and $500,000.00

        to be distributed among the class members in any certified class with interest thereon from the 8th

        day of April 2018, together with the costs of this action and attorney's fees.

                TAKE NOTICE that the object of this action and the relief sought is to recover damages for

        violations of 15 USC 1692, et. seq. based on Exhibit A and that in case of your failure to answer,

        judgment will be taken against you for the sum of $1,000 as regards Plaintiff individually and

        $500,000.00 to be distributed among the class members in any certified class with interest thereon

        from the 8th day of April 2018, together with the costs of this action and attorney's fees.




                                                    EXHIBIT A
                                                    Page 1 of 5
Case
   Case
     2:19-cv-05076-FB-SJB
         1:19-cv-05076 Document
                          Document
                                1-1 1Filed
                                        Filed
                                           09/06/19
                                              09/06/19Page
                                                        Page
                                                           2 of
                                                              75ofPageID
                                                                  13 PageID
                                                                         #: 7 #: 7




   Dated:        April 8, 2019

   Is!
   Mitchell L. Pashkin
   Attorney For Plaintiff
   775 Park Avenue, Ste., 255
   Huntington, NY 11743
   (631) 335-1107




                                   EXHIBIT A
                                   Page 2 of 5
        Case
           Case
             2:19-cv-05076-FB-SJB
                 1:19-cv-05076 Document
                                  Document
                                        1-1 1Filed
                                                Filed
                                                   09/06/19
                                                      09/06/19Page
                                                                Page
                                                                   3 of
                                                                      85ofPageID
                                                                          13 PageID
                                                                                 #: 8 #: 8



                                                                                       a
NYSCEF DOC. NO. 2                                                                               GCServicesL                             04/08/2019
       'DGW0 057
       P0 Box 857
       Oaks PA 19456-0857
       RETURN SERVICE REQUESTED
                                                                                             Please call: 800-311-6497
                                                                                       0      Calls may lie monitored or recorded

         April 8, 2018
                                                                                              CORRESPONDENCE AND PAYMENT MAILING ADDRESS:


         697105767
         uiiuiluliliililililiuiilluiluuliiiiluliliilliuuiliiililiuuui ii
                                                                                         P0 BOX 3855
         Angela M Mencia-Rivera
                                                                                         HOUSTON TX 77253
         13 Dekalb Ave
         Brentwood NY 11717-1605




     YOU OWE: CITIBANK, N.A                                                                    GC NUMBER: 714718068010184                             I
                                              ***PLEASE DETACH AND RETURN UPPER PORTION OF STATEMENT WITH PAYMENT***

         April 8, 2018
                                             *                                                                     File Number: 4033612
                                                                                                   Client Account Number: ENDING 1914
                                                                                                                 New Balance: $2,430.10
         RE:   crii MASTERCARD
         Dear ANGELA M MENcIA-RIVERA,
         We'd like to speak to you about your tax refund and how it can help you take advantage of the following offer to
         settle your CITIBANK, N.A account. If you pay 45% of the new balance, our client will consider your account
         settled.
         If you've received your tax refund, this is an excellent opportunity to take care of your account. If you wish to
         take advantage of this offer, either call our office at 800-311-6497 or mail usyour payment for $1,093.55. Please
         note the payment must be for the exact amount stated in this letter and must be received no later than fourteen
         (14) days from the date of this letter or this particular offer will be null and void. Please understand our client is
         not obligated to renew this offer.
         If you are making a payment, please send it along with the top portion of this notice to the post office box listed
         above, and, if paying by check, make your check payable to "CITIBANK, N.A".
         This settlement may have tax consequences. Please consult your tax advisor.
         If you have any questions or wish to propose an alternative payment solution, please do not hesitate to contact
         US.
         Sincerely,
         Douglas Kemp
         Account Representative
         If you would prefer, you can make a payment on your account using a debit card by going to our website at
         www.pcpayonline.com or calling us at 844-694-2082. Use the following number to identify yourself when
         prompted: 714718068010184


         * As of the date of this letter, you owe $2,430.10. Because of Interest, late charges, and other charges
         that may vary from day to day, the amount owed on the day you pay may be greater. Hence If you
         pay the amount shown above, an adjustment may be necessary after we receive your p8ymen1 in which
         event we will inform you.
         This communication Is from a debt collector. This is an attempt to collect a debt and any Information
                                      obtained will be used for that purpose.

                    NOTICE: SEE REVERSE SIDE FOR IMPORTANT CONSUMER INFORMATION
                                 GC Services Limited Partnership 6330 Gulfton, Houston, TX 77081
                                                                                -


This is a copy of a pleading filed e9icaltTTWTAXW to '47(q cour443geb (22 NYCRR §202.5-b(d)(3)(i))
which, at the time of its printout from the court system s electronic website, had not yet been reviewed and                              -   -   -

approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject                         -

filings for various reasons, readers should be aware that documents bearing this legend may not have been


                                                                           EXHIBIT A
                                                                           Page 3 of 5
        Case
           Case
             2:19-cv-05076-FB-SJB
                 1:19-cv-05076 Document
                                  Document
                                        1-1 1Filed
                                                Filed
                                                   09/06/19
                                                      09/06/19Page
                                                                Page
                                                                   4 of
                                                                      95ofPageID
                                                                          13 PageID
                                                                                 #: 9 #: 9

1YSCEF DCC. NO. 2                                                                                 RECEIVED NYSCEF: 04/08/2019

14




         Federal and state law prohibit certain methods of debt collection, and require that we treat you fairly. If you have a
         complaint about the way we are collecting your debt, please visit our website at www.gaerv.com or contact the
         FTC online at www.ftc.gov; by phone at 1-877-FTC-HELP; or by mail at 600 Pennsylvania Ave., NW, Washington,
         DC 20580. If you want information about your rights when you are contacted by a debt collector, please contact       -



         the FTC online at www.ftc.gov.

         NYC Residents: NYC Department of Consumer Affairs' specific license # varies as to city/state
         location of sender: Elgin 2032602; Houston 2032594; Jacksonville 2032579; San Antonio 2032610;
                                     -                    -                       -                        -



         Columbus 2032587; Huntington 2032616; Knoxville 2032597; San Diego 2032615; Copperas Cove
                   -                       -                     -                      -                             -



         2032601; Irwindale 2032591; Oklahoma 2032603; St. Louis 2032598; Phoenix 2032606; Tucson 2032592
                             -                      -                    -                    -                   -




 This is a copy of a pleading filed electronically pursuant to New York State court rules (22 NYCRR §202.5-b(d)(3)(i))
 which, at the time of its printout from the court systems electronic website, had not yet been reviewed and
 approved by the County Clerk. Because court rules (22 NYCRR §202.5[d]) authorize the County Clerk to reject
 filings for various reasons, readers should be aware that documents bearing this legend may not have been


                                                          EXHIBIT A
                                                          Page 4 of 5
CaseCase
     2:19-cv-05076-FB-SJB
         1:19-cv-05076 Document
                          Document
                                1-1 1Filed
                                       Filed
                                           09/06/19
                                             09/06/19Page
                                                      Page5 of
                                                            105ofPageID
                                                                  13 PageID
                                                                        #: 10#: 10




                     Index No. 606754/2019




                     ANGELA MENCIA-RIVERA,
                     ON BEHALF OF HERSELF AND ALL OTHERS
                     SIMILIARLY SITUATED,

                                            Plaintiff(s),

                            -vs-                                             V   V




                     GC SERVICES LIMITED PARTNERSHIP,
                                                                                     V


                                            Defendant(s).


                        SUMMONS WITH NOTICE


                     Mitchell L. Pashkin certifies that, to the
                     best of his knowledge, information and
                     belief, formed after an inquiry
                     reasonable under the circumstances, the
                     presentation of the annexed paper(s) or
                     the contentions therein are not frivolous as
                     defined in 22 NYCRR 130-1.1.(c).




                     Mitchell L. Pashkin
                     Attorney For Plaintiff(s)
                     775 Park Avenue, Ste., 255
                     Huntington, NY 11743
                     (631) 335-1107




                                        EXHIBIT A
                                        Page 5 of 5
       CaseCase
            2:19-cv-05076-FB-SJB
                1:19-cv-05076 Document
                                 Document
                                       1-2 1Filed
                                              Filed
                                                  09/06/19
                                                    09/06/19Page
                                                             Page1 of
                                                                   111ofPageID
                                                                         13 PageID
                                                                               #: 11#: 11




                         State of New York   Department of State
                                              -



                                 Division of Corporations


Party Served:                                           Plaintiff/Petitioner:
 GC SERVICES LIMITED PARTNERSHIP                           MENCIA-RIVERA, ANGELA


 L
  C T CORPORATION SYSTEM
128 LIBERTY ST.
  NEW YORK, NY 10005




     Dear Sir/Madam-
     Enclosed herewith is a legal document which was served upon the Secretary of
     State on 08/06/2019 pursuant to SECTION 121-109 OF THE REVISED LIMITED
     PARTNERSHIP ACT. This copy is being transmitted pursuant to such statute to
     the address provided for such purpose.



                                                                        Very truly yours,
                                                                 Division of Corporations




                                          EXHIBIT B
                                          Page 1 of 1
JS 44 (Rev. 02/19)
                  CaseCase
                       2:19-cv-05076-FB-SJB
                           1:19-cv-05076 Document
                                            Document
                                                  1-3 1Filed
                                                         Filed
                                                             09/06/19
                                                               09/06/19Page
                                                                        Page1 of
                                                                              122ofPageID
                                                                                    13 PageID
                                                                                          #: 12#: 12
                                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
ANGELA MENCIA-RIVERA                                                                                        GC SERVICES LIMITED PARTNERSHIP

    (b) County of Residence of First Listed Plaintiff             SUFFOLK                                     County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Mitchell L. Pashkin, 775 Park Avenue, Ste. 255, Huntington, NY 11743,                                       Emily Bab Kirsch, Kirsch & Niehaus, 150 East 58th Street, 22nd Floor,
(631) 335-1107                                                                                              New York, NY 10155, (212) 832-0170

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2        ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3        ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                             BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881           ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                                  28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                       ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                    PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                                 ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                               ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                               ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                     ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                          SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards             ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                             ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management                 ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                       ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act                ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                                  ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                          ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                              ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           ’ 791 Employee Retirement                FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights          Habeas Corpus:                    Income Security Act              ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                    ’ 463 Alien Detainee                                                        or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment                ’ 510 Motions to Vacate                                              ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                        Sentence                                                              26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations            ’ 530 General                                                                                           ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -    ’ 535 Death Penalty                 IMMIGRATION                                                               State Statutes
                                             Employment                  Other:                      ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -    ’ 540 Mandamus & Other        ’ 465 Other Immigration
                                             Other                     ’ 550 Civil Rights                  Actions
                                     ’   448 Education                 ’ 555 Prison Condition
                                                                       ’ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           15 U.S.C. § 1692 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                                           Alleged violations of the Fair Debt Collection Practices Act
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                       CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/29/2019                                                              s/Emily Bab Kirsch
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                              MAG. JUDGE
             CaseCase        CERTIFICATION
                  2:19-cv-05076-FB-SJB
                      1:19-cv-05076 DocumentOF
                                             1-3ARBITRATION
                                       Document  1Filed
                                                    Filed
                                                        09/06/19 ELIGIBILITY
                                                          09/06/19Page
                                                                   Page2 of
                                                                         132ofPageID
                                                                               13 PageID
                                                                                     #: 13#: 13
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration      ✔
I, __________________________________________, counsel for____________________________, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

                        monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                        the complaint seeks injunctive relief,

                        the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:
None.



                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?              ✔      Yes              No

2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes               No

            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               Yes               No

            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:______________________________.

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
                              Yes               No
Suffolk County?___________________________________
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                          ✔                  Yes                                                          No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                             Yes       (If yes, please explain                  ✔         No




            I certify the accuracy of all information provided above.

                         /s/ Emily Kirsch
            Signature: ____________________________________________________
                                                                                                                                                                       Last Modified: 11/27/2017
